Exhibit 10.1

HILTON 2017 OMNIBUS INCENTIVE PLAN

1. Purpose. The purpose of the Hilton 2017 Omnibus Incentive Plan is to provide
a means through which the Company and the other members of the Company Group may
attract and retain key personnel and to provide a means whereby directors,
officers, employees, consultants and advisors of the Company and the other
members of the Company Group can acquire and maintain an equity interest in the
Company, or be paid incentive compensation, including incentive compensation
measured by reference to the value of Common Stock, thereby strengthening their
commitment to the welfare of the Company Group and aligning their interests with
those of the Company’s stockholders.

2. Definitions. Capitalized terms not otherwise defined in this Plan shall have
the meaning set forth on Schedule A attached hereto.

3. Effective Date; Duration. The Plan shall be effective as of the Shareholder
Approval Date. The expiration date of the Plan, on and after which date no
Awards may be granted hereunder, shall be the tenth (10th) anniversary of the
Effective Date; provided, however, that such expiration shall not affect Awards
then outstanding, and the terms and conditions of the Plan shall continue to
apply to such Awards.

4. Administration.

(a) The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan) or necessary to obtain the
exception for performance-based compensation under Section 162(m) of the Code,
as applicable, it is intended that each member of the Committee shall, at the
time such member takes any action with respect to an Award under the Plan that
is intended to qualify for the exemptions provided by Rule 16b-3 promulgated
under the Exchange Act or to qualify as performance-based compensation under
Section 162(m) of the Code, as applicable, be a Qualifying Director. However,
the fact that a Committee member shall fail to qualify as a Qualifying Director
shall not invalidate any Award granted by the Committee that is otherwise
validly granted under the Plan.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of shares of Common Stock to be covered
by, or with respect to which payments, rights, or other matters are to be
calculated in connection with, Awards; (iv) determine the terms and conditions
of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled in, or exercised for, cash, shares of Common
Stock, other securities, other Awards or other property, or canceled, forfeited,
or suspended and the method or methods by which Awards may be settled,
exercised, canceled, forfeited, or suspended; (vi) determine whether, to what
extent, and under what circumstances the delivery of cash, shares of Common
Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant or of the Committee; (vii)



--------------------------------------------------------------------------------

accelerate the vesting of any Awards in the event of a Termination;
(viii) interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; (ix) establish, amend, suspend,
or waive any rules and regulations and appoint such agents as the Committee
shall deem appropriate for the proper administration of the Plan; (x) adopt
Sub-Plans; and (xi) make any other determination and take any other action that
the Committee deems necessary or desirable for the administration of the Plan.

(c) Except to the extent prohibited by applicable law or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time. Without limiting the
generality of the foregoing, the Committee may delegate to one or more officers
of any member of the Company Group, the authority to act on behalf of the
Committee with respect to any matter, right, obligation, or election which is
the responsibility of, or which is allocated to, the Committee herein, and which
may be so delegated as a matter of law, except with respect to grants of Awards
to persons (i) who are Non-Employee Directors, (ii) who are subject to
Section 16 of the Exchange Act, or (iii) who are, or could reasonably be
expected to be, “covered employees” for purposes of Section 162(m) of the Code.

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan, any Award or any Award Agreement shall be within the sole discretion
of the Committee, may be made at any time and shall be final, conclusive and
binding upon all Persons, including, without limitation, any member of the
Company Group, any Participant, any holder or beneficiary of any Award, and any
stockholder of the Company.

(e) No member of the Board, the Committee or any employee or agent of any member
of the Company Group (each such Person, an “Indemnifiable Person”) shall be
liable for any action taken or omitted to be taken or any determination made
with respect to the Plan or any Award hereunder (unless constituting fraud or a
willful criminal act or omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be a party or
in which such Indemnifiable Person may be involved by reason of any action taken
or omitted to be taken or determination made with respect to the Plan or any
Award hereunder and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval, in settlement thereof, or paid
by such Indemnifiable Person in satisfaction of any judgment in any such action,
suit or proceeding against such Indemnifiable Person, and the Company shall
advance to such Indemnifiable Person any such expenses promptly upon written
request (which request shall include an undertaking by the Indemnifiable Person
to repay the amount of such advance if it shall ultimately be determined, as
provided below, that the Indemnifiable Person is not entitled to be
indemnified); provided, that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and once the
Company gives notice of its

 

2



--------------------------------------------------------------------------------

intent to assume the defense, the Company shall have sole control over such
defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts,
omissions or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person’s fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the organizational documents of any member of the
Company Group. The foregoing right of indemnification shall not be exclusive of
or otherwise supersede any other rights of indemnification to which such
Indemnifiable Persons may be entitled under the organizational documents of any
member of the Company Group, as a matter of law, under an individual
indemnification agreement or contract or otherwise, or any other power that the
Company may have to indemnify such Indemnifiable Persons or hold such
Indemnifiable Persons harmless.

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. Any such actions by the Board
shall be subject to the applicable rules of the securities exchange or
inter-dealer quotation system on which the Common Stock is listed or quoted. In
any such case, the Board shall have all the authority granted to the Committee
under the Plan.

5. Grant of Awards; Shares Subject to the Plan; Limitations.

(a) The Committee may, from time to time, grant Awards to one or more Eligible
Persons.

(b) Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 13 of the Plan, no more than 15,000,000 shares of Common
Stock plus the number of shares of Common Stock underlying any award granted
under the Prior Plan that expires, terminates or is canceled or forfeited for
any reason whatsoever under the terms of the Prior Plan (the “Absolute Share
Limit”) shall be available for Awards under the Plan; (ii) subject to Section 13
of the Plan, grants of Options or SARs under the Plan in respect of no more than
2,000,000 shares of Common Stock may be made to any individual Participant
during any single fiscal year of the Company (for this purpose, if a SAR is
granted in tandem with an Option (such that the SAR expires with respect to the
number of shares of Common Stock for which the Option is exercised), only the
shares underlying the Option shall count against this limitation); (iii) subject
to Section 13 of the Plan, no more than 15,000,000 shares of Common Stock may be
issued in the aggregate pursuant to the exercise of Incentive Stock Options
granted under the Plan; (iv) subject to Section 13 of the Plan, no more than
2,000,000 shares of Common Stock may be issued in respect of Performance
Compensation Awards denominated in shares of Common Stock granted pursuant to
Section 12 of the Plan to any individual Participant for a single fiscal year
during a Performance Period (or in the event a Performance Period extends beyond
a single fiscal year, no more than 2,000,000 shares multiplied by the number of
full fiscal years in the applicable Performance Period), or in the event such
share-denominated Performance Compensation Award is paid in cash, other
securities, other Awards or other property, no more than the Fair Market Value
of such shares of Common Stock on the last day of the Performance Period to
which such Award relates; (v) the

 

3



--------------------------------------------------------------------------------

maximum number of shares of Common Stock subject to Awards granted during a
single fiscal year to any Non-Employee Director, taken together with any cash
fees paid to such Non-Employee Director during the fiscal year, shall not exceed
$1,000,000 in total value (calculating the value of any such Awards based on the
grant date fair value of such Awards for financial reporting purposes and
excluding, for this purpose, the value of any dividend equivalent payments paid
pursuant to any Award granted in a previous fiscal year); and (vi) the maximum
amount that can be paid to any individual Participant pursuant to a Performance
Compensation Award denominated in cash granted pursuant to Section 12 of the
Plan shall be $30,000,000 for a single fiscal year during a Performance Period
(or, in the event a Performance Period extends beyond a single fiscal year, the
maximum amount which may be paid shall be no more than $30,000,000 multiplied by
the number of full fiscal years in the applicable Performance Period).

(c) Other than with respect to Substitute Awards, to the extent that an Award
expires or is canceled, forfeited, terminated, settled in cash, or is otherwise
settled without issuance to the Participant of the full number of shares of
Common Stock to which the Award related, the unissued shares will again be
available for grant under the Plan. Shares of Common Stock withheld in payment
of the Exercise Price, or for taxes relating to an Award and shares equal to the
number of shares surrendered in payment of any Exercise Price, or taxes relating
to an Award, shall be deemed to constitute shares not issued to the Participant
and shall be deemed to again be available for Awards under the Plan; provided,
however, that such shares shall not become available for issuance hereunder if
either (i) the applicable shares are withheld or surrendered following the
termination of the Plan; or (ii) at the time the applicable shares are withheld
or surrendered, it would constitute a material revision of the Plan subject to
stockholder approval under any then-applicable rules of the national securities
exchange on which the Common Stock is listed.

(d) Shares of Common Stock issued by the Company in settlement of Awards may be
authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase or a combination of
the foregoing. Following the Shareholder Approval Date, no further awards shall
be granted under the Prior Plan.

(e) Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity directly or indirectly acquired by the Company or with
which the Company combines (“Substitute Awards”). Substitute Awards shall not be
counted against the Absolute Share Limit and shall not be subject to the Minimum
Vesting Condition; provided, that Substitute Awards issued in connection with
the assumption of, or in substitution for, outstanding options intended to
qualify as “incentive stock options” within the meaning of Section 422 of the
Code shall be counted against the aggregate number of shares of Common Stock
available for Awards of Incentive Stock Options under the Plan. Subject to
applicable stock exchange requirements, available shares under a
stockholder-approved plan of an entity directly or indirectly acquired by the
Company or with which the Company combines (as appropriately adjusted to reflect
the acquisition or combination transaction) may be used for Awards under the
Plan and shall not reduce the number of shares of Common Stock available for
issuance under the Plan.

6. Eligibility. Participation in the Plan shall be limited to Eligible Persons.

 

4



--------------------------------------------------------------------------------

7. Options.

(a) General. Each Option granted under the Plan shall be evidenced by an Award
Agreement, which agreement need not be the same for each Participant. Each
Option so granted shall be subject to the conditions set forth in this
Section 7, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement. All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option.
Incentive Stock Options shall be granted only to Eligible Persons who are
employees of a member of the Company Group, and no Incentive Stock Option shall
be granted to any Eligible Person who is ineligible to receive an Incentive
Stock Option under the Code. No Option shall be treated as an Incentive Stock
Option unless the Plan has been approved by the stockholders of the Company in a
manner intended to comply with the stockholder approval requirements of Section
422(b)(1) of the Code, provided that any Option intended to be an Incentive
Stock Option shall not fail to be effective solely on account of a failure to
obtain such approval, but rather such Option shall be treated as a Nonqualified
Stock Option unless and until such approval is obtained. In the case of an
Incentive Stock Option, the terms and conditions of such grant shall be subject
to, and comply with, such rules as may be prescribed by Section 422 of the Code.
If for any reason an Option intended to be an Incentive Stock Option (or any
portion thereof) shall not qualify as an Incentive Stock Option, then, to the
extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.

(b) Exercise Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share (determined as of the Date of Grant); provided, however, that in the
case of an Incentive Stock Option granted to an employee who, at the time of the
grant of such Option, owns stock representing more than 10% of the voting power
of all classes of stock of any member of the Company Group, the Exercise Price
per share shall be no less than 110% of the Fair Market Value per share on the
Date of Grant.

(c) Vesting and Expiration. Subject to the Minimum Vesting Condition, Options
shall vest and become exercisable in such manner and on such date or dates or
upon such event or events as determined by the Committee. Options shall expire
upon a date determined by the Committee, not to exceed ten (10) years from the
Date of Grant (the “Option Period”); provided, that if the Option Period (other
than in the case of an Incentive Stock Option) would expire at a time when
trading in the shares of Common Stock is prohibited by the Company’s insider
trading policy (or Company-imposed “blackout period”), then the Option Period
shall be automatically extended until the thirtieth (30th) day following the
expiration of such prohibition. Notwithstanding the foregoing, in no event shall
the Option Period exceed five (5) years from the Date of Grant in the case of an
Incentive Stock Option granted to a Participant who on the Date of Grant owns
stock representing more than 10% of the voting power of all classes of stock of
any member of the Company Group.

(d) Method of Exercise and Form of Payment. No shares of Common Stock shall be
issued pursuant to any exercise of an Option until payment in full of the
Exercise Price therefor

 

5



--------------------------------------------------------------------------------

is received by the Company and the Participant has paid to the Company an amount
equal to any Federal, state, local and non-U.S. income, employment and any other
applicable taxes required to be withheld. Options which have become exercisable
may be exercised by delivery of written or electronic notice of exercise to the
Company (or telephonic instructions to the extent provided by the Committee) in
accordance with the terms of the Option accompanied by payment of the Exercise
Price. The Exercise Price shall be payable: (i) in cash, check, cash equivalent
and/or shares of Common Stock valued at the Fair Market Value at the time the
Option is exercised (including, pursuant to procedures approved by the
Committee, by means of attestation of ownership of a sufficient number of shares
of Common Stock in lieu of actual issuance of such shares to the Company);
provided, that such shares of Common Stock are not subject to any pledge or
other security interest and have been held by the Participant for any period of
time as established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles (“GAAP”);
or (ii) by such other method as the Committee may permit, in its sole
discretion, including, without limitation (A) in other property having a fair
market value on the date of exercise equal to the Exercise Price; (B) if there
is a public market for the shares of Common Stock at such time, by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered
(including telephonically to the extent permitted by the Committee) a copy of
irrevocable instructions to a stockbroker to sell the shares of Common Stock
otherwise issuable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price; or (C) a “net exercise”
procedure effected by withholding the minimum number of shares of Common Stock
otherwise issuable in respect of an Option that are needed to pay the Exercise
Price. Any fractional shares of Common Stock shall be settled in cash.

(e) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Common Stock acquired pursuant to the exercise
of such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Common Stock before the later
of (i) the date that is two (2) years after the Date of Grant of the Incentive
Stock Option, or (ii) the date that is one (1) year after the date of exercise
of the Incentive Stock Option. The Company may, if determined by the Committee
and in accordance with procedures established by the Committee, retain
possession, as agent for the applicable Participant, of any Common Stock
acquired pursuant to the exercise of an Incentive Stock Option until the end of
the period described in the preceding sentence, subject to complying with any
instructions from such Participant as to the sale of such Common Stock.

(f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, as it may be amended
from time to time, or any other applicable law or the applicable rules and
regulations of the Securities and Exchange Commission or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or traded.

 

6



--------------------------------------------------------------------------------

8. Stock Appreciation Rights.

(a) General. Each SAR granted under the Plan shall be evidenced by an Award
Agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 8 and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option.

(b) Strike Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (“Strike Price”) per share of Common Stock
for each SAR shall not be less than 100% of the Fair Market Value of such share
(determined as of the Date of Grant). Notwithstanding the foregoing, a SAR
granted in tandem with (or in substitution for) an Option previously granted
shall have a Strike Price equal to the Exercise Price of the corresponding
Option.

(c) Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. Subject to the Minimum
Vesting Condition, a SAR granted independent of an Option shall vest and become
exercisable in such manner and on such date or dates or upon such event or
events as determined by the Committee. SARs shall expire upon a date determined
by the Committee, not to exceed ten (10) years from the Date of Grant (the “SAR
Period”); provided, that if the SAR Period would expire at a time when trading
in the shares of Common Stock is prohibited by the Company’s insider trading
policy (or Company-imposed “blackout period”), then the SAR Period shall be
automatically extended until the 30th day following the expiration of such
prohibition.

(d) Method of Exercise. SARs that have become exercisable may be exercised by
delivery of written or electronic notice of exercise to the Company in
accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded.

(e) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR that is
being exercised multiplied by the excess of the Fair Market Value of one
(1) share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any Federal, state, local and non-U.S. income, employment and
any other applicable taxes required to be withheld. The Company shall pay such
amount in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee. Any fractional shares of
Common Stock shall be settled in cash.

9. Restricted Stock and Restricted Stock Units.

(a) General. Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an Award Agreement. Each Restricted Stock and Restricted Stock Unit
so granted shall be subject to the conditions set forth in this Section 9, and
to such other conditions not inconsistent with the Plan as may be reflected in
the applicable Award Agreement.

 

7



--------------------------------------------------------------------------------

(b) Stock Certificates and Book-Entry; Escrow or Similar Arrangement. Upon the
grant of Restricted Stock, the Committee shall cause a stock certificate
registered in the name of the Participant to be issued or shall cause share(s)
of Common Stock to be registered in the name of the Participant and held in
book-entry form subject to the Company’s directions and, if the Committee
determines that the Restricted Stock shall be held by the Company or in escrow
rather than issued to the Participant pending the release of the applicable
restrictions, the Committee may require the Participant to additionally execute
and deliver to the Company (i) an escrow agreement satisfactory to the
Committee, if applicable; and (ii) the appropriate stock power (endorsed in
blank) with respect to the Restricted Stock covered by such agreement. If a
Participant shall fail to execute and deliver (in a manner permitted under
Section 15(a) of the Plan or as otherwise determined by the Committee) an
agreement evidencing an Award of Restricted Stock and, if applicable, an escrow
agreement and blank stock power within the amount of time specified by the
Committee, the Award shall be null and void. Subject to the restrictions set
forth in this Section 9 and the applicable Award Agreement, a Participant
generally shall have the rights and privileges of a stockholder as to shares of
Restricted Stock, including, without limitation, the right to vote such
Restricted Stock; provided, that no dividends shall be payable on any shares of
Restricted Stock with respect to which the applicable restrictions have not
lapsed, and any such dividends shall be held by the Company and delivered
(without interest) to the Participant within fifteen (15) days following the
date on which such restrictions on such Restricted Stock lapse (and the right to
any such accumulated dividends shall be forfeited upon the forfeiture of the
Restricted Stock to which such dividends relate). To the extent shares of
Restricted Stock are forfeited, any stock certificates issued to the Participant
evidencing such shares shall be returned to the Company, and all rights of the
Participant to such shares and as a stockholder with respect thereto shall
terminate without further obligation on the part of the Company. A Participant
shall have no rights or privileges as a stockholder as to Restricted Stock
Units.

(c) Vesting. Subject to the Minimum Vesting Condition, Restricted Stock and
Restricted Stock Units shall vest, and any applicable Restricted Period shall
lapse, in such manner and on such date or dates or upon such event or events as
determined by the Committee.

(d) Issuance of Restricted Stock and Settlement of Restricted Stock Units.

(i) Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in the applicable Award Agreement
shall be of no further force or effect with respect to such shares, except as
set forth in the applicable Award Agreement. If an escrow arrangement is used,
upon such expiration, the Company shall issue to the Participant, or the
Participant’s beneficiary, without charge, the stock certificate (or, if
applicable, a notice evidencing a book-entry notation) evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (rounded down to the nearest full share).
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, in the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value (on the date of distribution) equal to
the amount of such dividends (without interest), upon the release of
restrictions on such share and, if such share is forfeited, the Participant
shall have no right to such dividends.

 

8



--------------------------------------------------------------------------------

(ii) Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or the Participant’s beneficiary, without charge, one (1) share of Common Stock
(or other securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part shares of Common Stock
in lieu of issuing only shares of Common Stock in respect of such Restricted
Stock Units; or (B) defer the issuance of shares of Common Stock (or cash or
part cash and part shares of Common Stock, as the case may be) beyond the
expiration of the Restricted Period if such extension would not cause adverse
tax consequences under Section 409A of the Code. If a cash payment is made in
lieu of issuing shares of Common Stock in respect of such Restricted Stock
Units, the amount of such payment shall be equal to the Fair Market Value per
share of the Common Stock as of the date on which the Restricted Period lapsed
with respect to such Restricted Stock Units. To the extent provided in an Award
Agreement or otherwise, upon the payment by the Company of dividends on shares
of Common Stock, the holder of outstanding Restricted Stock Units shall be
entitled to be credited with dividend equivalent payments in cash (unless, the
Committee, in its sole discretion, elects to credit such payments in shares of
Common Stock or additional Restricted Stock Units having a Fair Market Value
equal to the amount of such dividend), which amount shall be payable (without
interest) at the same time as the underlying Restricted Stock Units are settled
following the date on which the Restricted Period lapses with respect to such
Restricted Stock Units, and in no event shall such dividend equivalents be
payable on any date prior thereto, including if such Restricted Stock Units are
forfeited. The Participant shall have no right to such dividend equivalent
payments prior to such settlement date.

(e) Legends on Restricted Stock. Each certificate, if any, or book entry
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend or book entry notation substantially in the form of the following, in
addition to any other information the Company deems appropriate, until the lapse
of all restrictions with respect to such shares of Common Stock:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE HILTON 2017 OMNIBUS INCENTIVE PLAN AND A RESTRICTED
STOCK AWARD AGREEMENT BETWEEN HILTON WORLDWIDE HOLDINGS INC. AND PARTICIPANT. A
COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE
OFFICES OF HILTON WORLDWIDE HOLDINGS INC.

10. Other Equity-Based Awards. Subject to the Minimum Vesting Condition, the
Committee may grant Other Equity-Based Awards under the Plan to Eligible
Persons, alone or in tandem with other Awards, in such amounts and dependent on
such conditions as the Committee shall from time to time in its sole discretion
determine. Each Other Equity-Based Award granted under the Plan shall be
evidenced by an Award Agreement and shall be subject to such conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement, including, without limitation, those set forth in Section 15(a) of
the Plan.

 

9



--------------------------------------------------------------------------------

11. Cash-Based Performance Awards. The Committee may grant Cash-Based
Performance Awards under the Plan to Eligible Persons who are or that the
Committee reasonably believes could be a “covered employee” (within the meaning
of Section 162(m) of the Code). All Cash-Based Performance Awards shall be
designated Performance Compensation Awards, and shall be subject to the terms
and conditions of Section 12 hereof. Each Cash-Based Performance Award granted
under the Plan shall be evidenced in such form as the Committee may determine
from time to time.

12. Performance Compensation Awards.

(a) General. The Committee shall have the authority, at or before the time of
grant of any Award, to designate such Award as a Performance Compensation Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code. Notwithstanding anything in the Plan to the contrary, if the Company
determines that a Participant who has been granted an Award designated as a
Performance Compensation Award is not (or is no longer) a “covered employee”,
the terms and conditions of such Award may be modified without regard to any
restrictions or limitations set forth in this Section 12 (but subject otherwise
to the provisions of Section 14 of the Plan). Performance Compensation Awards
(including, without limitation, Cash-Based Performance Awards) may be settled in
cash, shares of Common Stock, Restricted Stock and/or Restricted Stock Units.

(b) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s) that is (are) to apply and the Performance Formula(e).
Within the first ninety (90) days of a Performance Period (or, within any other
maximum period allowed under Section 162(m) of the Code), the Committee shall,
with regard to the Performance Compensation Awards to be issued for such
Performance Period, exercise its discretion with respect to each of the matters
enumerated in the immediately preceding sentence and record the same in writing.

(c) Performance Criteria. The Performance Criteria that will be used to
establish the Performance Goal(s) may be based on the attainment of specific
levels of performance of the Company (and/or one or more members of the Company
Group, divisions or operational and/or business units, product lines, brands,
business segments, administrative departments, or any combination of the
foregoing) and shall be limited to the following, which may be determined in
accordance with GAAP or on a non-GAAP basis: (i) net earnings or net income
(before or after taxes); (ii) basic or diluted earnings per share (before or
after taxes); (iii) net revenue or net revenue growth; (iv) gross revenue or
gross revenue growth, gross profit or gross profit growth; (v) net operating
profit (before or after taxes); (vi) return measures (including, but not limited
to, return on investment, assets, capital, employed capital, invested capital,
equity, or sales); (vii) cash flow and/or growth measures (including, but not
limited to, gross or adjusted cash flow, operating cash flow, free cash flow,
and cash flow return on capital), which may but are not required to be measured
on a per share basis; (viii) earnings before or after interest, taxes,
depreciation and/or amortization (including EBIT, EBITDA and adjusted EBITDA);
(ix) gross or net operating margins; (x) productivity ratios; (xi) share price
(including, but not limited to,

 

10



--------------------------------------------------------------------------------

growth measures and total stockholder return); (xii) expense targets or cost
reduction goals, general and administrative expense savings; (xiii) operating
efficiency; (xiv) objective measures of customer satisfaction; (xv) working
capital targets; (xvi) measures of economic value added or other ‘value
creation’ metrics; (xvii) inventory control; (xviii) enterprise value;
(xix) sales; (xx) stockholder return; (xxi) competitive market metrics;
(xxii) employee retention; (xxiii) timely completion of new product rollouts;
(xxiv) timely opening of new facilities; (xxv) objective measures of personal
targets, goals or completion of projects (including but not limited to
succession and hiring projects, completion of specific acquisitions,
dispositions, reorganizations or other corporate transactions or capital-raising
transactions, expansions of specific business operations and meeting divisional
or project budgets); (xxvi) system-wide revenues; (xxvii) franchise and/or
royalty income; (xxviii) comparisons of continuing operations to other
operations; (xxix) market share; (xxx) cost of capital, debt leverage year-end
cash position or book value; (xxxi) strategic objectives, development of new
product lines and related revenue, sales and margin targets; (xxxii) franchisee
growth and retention, co-branding or international operations;
(xxxiii) management fee or licensing fee growth; (xxxiv) capital expenditures;
(xxxv) guest satisfaction; (xxxvi) RevPAR (revenue per available room); or
(xxxvii) any combination of the foregoing. Any one or more of the Performance
Criteria may be stated as a percentage of another Performance Criteria, or used
on an absolute or relative basis to measure the performance of the Company
and/or one or more members of the Company Group as a whole or any divisions or
operational and/or business units, product lines, brands, business segments or
administrative departments of the Company and/or one or more members of the
Company Group or any combination thereof, as the Committee may deem appropriate,
or any of the above Performance Criteria may be compared to the performance of a
selected group of comparison companies, or a published or special index that the
Committee, in its sole discretion, deems appropriate, or as compared to various
stock market indices. To the extent required under Section 162(m) of the Code,
the Committee shall, within the first ninety (90) days of a Performance Period
(or, within any other maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period.

(d) Modification of Performance Goal(s). In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Criteria without obtaining stockholder approval of such alterations,
the Committee shall have sole discretion to make such alterations without
obtaining stockholder approval. Unless otherwise determined by the Committee at
the time a Performance Compensation Award is granted, the Committee shall,
during the first ninety (90) days of a Performance Period (or, within any other
maximum period allowed under Section 162(m) of the Code), or at any time
thereafter to the extent the exercise of such authority at such time would not
cause the Performance Compensation Awards granted to any Participant for such
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code, specify adjustments or modifications to be made to
the calculation of a Performance Goal for such Performance Period, based on and
in order to appropriately reflect the following events: (i) asset write-downs;
(ii) litigation, claims, judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) acquisitions or divestitures; (vi) any other specific, unusual or
nonrecurring events, or objectively determinable category thereof; (vii) foreign
exchange gains and losses or fluctuation in currency exchange rates;
(viii) discontinued

 

11



--------------------------------------------------------------------------------

operations and nonrecurring charges; (ix) a change in the Company’s fiscal year;
(x) accruals for payments to be made in respect of the Plan or other specified
compensation arrangements; and (xi) any other event described in Section 13.

(e) Payment of Performance Compensation Awards.

(i) Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement or otherwise determined by the Committee, a Participant must be
employed by the Company on the last day of a Performance Period to be eligible
for payment in respect of a Performance Compensation Award for such Performance
Period.

(ii) Limitation. Unless otherwise provided in the applicable Award Agreement or
otherwise determined by the Committee, a Participant shall be eligible to
receive payment in respect of a Performance Compensation Award only to the
extent that (A) the Performance Goals for such period are achieved, and (B) all
or some portion of such Participant’s Performance Compensation Award has been
earned for the Performance Period based on the application of the Performance
Formula to such achieved Performance Goals.

(iii) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion.

(iv) Use of Negative Discretion. In determining the actual amount of an
individual Participant’s Performance Compensation Award for a Performance
Period, if such Performance Compensation Award is a Cash-Based Performance
Award, the Committee may reduce or eliminate the amount of such Performance
Compensation Award earned under the Performance Formula in the Performance
Period through the use of Negative Discretion. Unless otherwise provided in the
applicable Award Agreement or otherwise determined by the Committee, the
Committee shall not have the discretion to (A) grant or provide payment in
respect of Performance Compensation Awards for a Performance Period if the
Performance Goals for such Performance Period have not been attained or
(B) increase a Performance Compensation Award above the applicable limitations
set forth in Section 5 of the Plan.

(f) Timing of Award Payments. Unless otherwise provided in the applicable Award
Agreement or otherwise determined by the Committee, Performance Compensation
Awards granted for a Performance Period shall be paid to Participants as soon as
administratively practicable following completion of the certifications required
by this Section 12. Any Performance Compensation Award that has been deferred
shall not (between the date as of which the Award is deferred and the payment
date) increase (i) with respect to a Performance Compensation Award that is
payable all or part in cash, by a measuring factor for each fiscal

 

12



--------------------------------------------------------------------------------

year greater than a reasonable rate of interest set by the Committee; or
(ii) with respect to a Performance Compensation Award that is payable in shares
of Common Stock, by an amount greater than the appreciation of a share of Common
Stock from the date such Award is deferred to the payment date. Any Performance
Compensation Award that is deferred and is otherwise payable in shares of Common
Stock shall be credited (during the period between the date as of which the
Award is deferred and the payment date) with dividend equivalents (in a manner
consistent with the methodology set forth in the last sentence of Section
9(d)(ii) of the Plan).

13. Changes in Capital Structure and Similar Events. Notwithstanding any other
provision in this Plan to the contrary, the following provisions shall apply to
all Awards granted hereunder:

(a) General. In the event of (i) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the Company, or other similar
corporate transaction or event that affects the shares of Common Stock
(including a Change in Control); or (ii) unusual or nonrecurring events
affecting the Company, including changes in applicable rules, rulings,
regulations or other requirements, that the Committee determines, in its sole
discretion, could result in substantial dilution or enlargement of the rights
intended to be granted to, or available for, Participants (any event in (i) or
(ii), an “Adjustment Event”), the Committee shall, in respect of any such
Adjustment Event, make such proportionate substitution or adjustment, if any, as
it deems equitable, including, without limitation, to any or all of (A) the
Absolute Share Limit, or any other limit applicable under the Plan with respect
to the number of Awards which may be granted hereunder; (B) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) which may be issued in respect of Awards or with
respect to which Awards may be granted under the Plan or any Sub-Plan; and
(C) the terms of any outstanding Award, including, without limitation, (I) the
number of shares of Common Stock or other securities of the Company (or number
and kind of other securities or other property) subject to outstanding Awards or
to which outstanding Awards relate; (II) the Exercise Price or Strike Price with
respect to any Award; or (III) any applicable performance measures (including,
without limitation, Performance Criteria and Performance Goals); provided, that
in the case of any “equity restructuring” (within the meaning of the Financial
Accounting Standards Board Accounting Standards Codification Topic 718 (or any
successor pronouncement thereto)), the Committee shall make an equitable or
proportionate adjustment to outstanding Awards to reflect such equity
restructuring.

(b) Change in Control. Without limiting the foregoing, except as may otherwise
be provided in an Award Agreement, in connection with any Change in Control, the
Committee may, in its sole discretion, provide for any one or more of the
following:

(i) substitution or assumption of Awards (or awards of an acquiring company),
acceleration of the vesting of, exercisability of, lapse of restrictions on, or
termination of, Awards, or, with respect to awards subject to exercise,
establishment of a period of time (which shall not be required to be more than
ten (10) days) for Participants to exercise outstanding Awards prior to the
occurrence of such event (and any such Award not so exercised shall terminate
upon the occurrence of such event);

 

13



--------------------------------------------------------------------------------

(ii) cancellation of any one or more outstanding Awards and payment to the
holders of such Awards that are vested as of such cancellation (including,
without limitation, any Awards that would vest as a result of the occurrence of
such event but for such cancellation or for which vesting is accelerated by the
Committee in connection with such event pursuant to clause (i) above), the value
of such Awards, if any, as determined by the Committee (which value, if
applicable, may be based upon the price per share of Common Stock received or to
be received by other stockholders of the Company in such event), including,
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or Strike Price of such Option or SAR
(it being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor), or, in the case of Restricted
Stock, Restricted Stock Units or Other Equity-Based Awards that are not vested
as of such cancellation, a cash payment or, subject to any limitations may be
necessary to comply with Section 409A of the Code, equity subject to deferred
vesting and delivery consistent with the vesting restrictions applicable to such
Restricted Stock, Restricted Stock Units or Other Equity-Based Awards prior to
cancellation, or the underlying shares in respect thereof; and

(iii) subject to any limitations or reductions as may be necessary to comply
with Section 409A of the Code, conversion or replacement of any Award that is
not vested as of the occurrence of such event into or with the right to receive
a payment, based on the value of the Award (as determined consistent with clause
(ii) above), which is subject to continued vesting on the same basis as the
vesting requirements applicable to such converted or replaced Award.

Payments to holders pursuant to clause (ii) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Common Stock
covered by the Award at such time (less any applicable Exercise Price or Strike
Price).

(c) Other Requirements. Prior to any payment or adjustment contemplated under
this Section 13, the Committee may require a Participant to (i) represent and
warrant as to the unencumbered title to the Participant’s Awards; (ii) bear such
Participant’s pro rata share of any post-closing indemnity obligations, and be
subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock, subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code; and (iii) deliver customary transfer
documentation as reasonably determined by the Committee.

 

14



--------------------------------------------------------------------------------

(d) Fractional Shares. Any adjustment provided under this Section 13 may provide
for the elimination of any fractional share that might otherwise become subject
to an Award.

(e) Binding Effect. Any adjustment, substitution, determination of value or
other action taken by the Committee under this Section 13 shall be conclusive
and binding for all purposes.

14. Amendments and Termination.

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuance or termination
shall be made without stockholder approval if (i) such approval is necessary to
comply with any regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any rules or regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company may be listed or quoted) or for changes in GAAP to new accounting
standards; (ii) it would materially increase the number of securities which may
be issued under the Plan (except for increases pursuant to Section 5 or 13 of
the Plan); or (iii) it would materially modify the requirements for
participation in the Plan; provided, further, that any such amendment,
alteration, suspension, discontinuance or termination that would materially and
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary. Notwithstanding the
foregoing, no amendment shall be made to the last proviso of Section 14(b) of
the Plan without stockholder approval.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of the Plan and any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively (including after a Participant’s
Termination); provided, that, other than pursuant to Section 13, any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant; provided,
further, that in no event shall any such amendment alter the Minimum Vesting
Condition.

(c) No Repricing. Notwithstanding anything in the Plan to the contrary, without
stockholder approval, except as otherwise permitted under Section 13 of the
Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the Strike Price of any SAR; (ii) the Committee may not cancel any
outstanding Option or SAR and replace it with a new Option or SAR (with a lower
Exercise Price or Strike Price, as the case may be) or other Award or cash
payment that is greater than the intrinsic value (if any) of the cancelled
Option or SAR; and (iii) the Committee may not take any other action which is
considered a “repricing” for purposes of the stockholder approval rules of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or quoted.

 

15



--------------------------------------------------------------------------------

15. General.

(a) Award Agreements. Each Award (other than a Cash-Based Performance Award)
under the Plan shall be evidenced by an Award Agreement, which shall be
delivered to the Participant to whom such Award was granted and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including, without limitation, the effect on such Award of the death, Disability
or Termination of a Participant, or of such other events as may be determined by
the Committee. For purposes of the Plan, an Award Agreement may be in any such
form (written or electronic) as determined by the Committee (including, without
limitation, a Board or Committee resolution, an employment agreement, a notice,
a certificate or a letter) evidencing the Award. The Committee need not require
an Award Agreement to be signed by the Participant or a duly authorized
representative of any member of the Company Group.

(b) Nontransferability. Each Award shall be exercisable only by such Participant
to whom such Award was granted during the Participant’s lifetime, or, if
permissible under applicable law, by the Participant’s legal guardian or
representative. No Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant (unless such transfer is
specifically required pursuant to a domestic relations order or by applicable
law) other than by will or by the laws of descent and distribution and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against any member of the Company
Group; provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

(c) Dividends and Dividend Equivalents. The Committee may, in its sole
discretion, provide a Participant as part of an Award with dividends, dividend
equivalents, or similar payments in respect of Awards, payable in cash, shares
of Common Stock, other securities, other Awards or other property (in each case,
without interest), on a current or deferred basis, on such terms and conditions
as may be determined by the Committee in its sole discretion, including, without
limitation, payment directly to the Participant, withholding of such amounts by
the Company subject to vesting of the Award or reinvestment in additional shares
of Common Stock, Restricted Stock or other Awards; provided, further, that no
dividends, dividend equivalents or other similar payments shall be payable in
respect of outstanding (i) Options or SARs; or (ii) unvested Awards (although
dividends, dividend equivalents or other similar payments may be accumulated in
respect of such unvested Awards and paid within fifteen (15) days after such
Awards are earned and become payable or distributable).

(d) Tax Withholding.

(i) A Participant shall be required to pay to the Company or one or more of its
Subsidiaries, as applicable, an amount in cash (by check or wire transfer) equal
to the aggregate amount of any income, employment and/or other applicable taxes
that are statutorily required to be withheld in respect of an Award.
Alternatively, the Company or any of its Subsidiaries may elect, in its sole
discretion, in an Award Agreement or otherwise, to satisfy this requirement by
withholding such amount from any cash compensation or other cash amounts owing
to a Participant.

 

16



--------------------------------------------------------------------------------

(ii) Without limiting the foregoing, the Committee may (but is not obligated
to), in its sole discretion, in an Award Agreement or otherwise, permit or
require, a Participant to satisfy, all or any portion of the minimum income,
employment and/or other applicable taxes that are statutorily required to be
withheld with respect to an Award by (A) the delivery of shares of Common Stock
(which are not subject to any pledge or other security interest) that have been
both held by the Participant and vested for any period of time as established
from time to time by the Committee in order to avoid adverse accounting
treatment under GAAP) having an aggregate Fair Market Value equal to such
minimum statutorily required withholding liability (or portion thereof); or
(B) having the Company withhold from the shares of Common Stock otherwise
issuable or deliverable to, or that would otherwise be retained by, the
Participant upon the grant, exercise, vesting or settlement of the Award, as
applicable, a number of shares of Common Stock with an aggregate Fair Market
Value equal to an amount, subject to clause (iii) below, not in excess of such
minimum statutorily required withholding liability (or portion thereof).

(iii) The Committee, subject to its having considered the applicable accounting
impact of any such determination, has full discretion, in an Award Agreement or
otherwise, to allow Participants to satisfy, in whole or in part, any additional
income, employment and/or other applicable taxes payable by them with respect to
an Award by electing to have the Company withhold from the shares of Common
Stock otherwise issuable or deliverable to, or that would otherwise be retained
by, a Participant upon the grant, exercise, vesting or settlement of the Award,
as applicable, shares of Common Stock having an aggregate Fair Market Value that
is greater than the applicable minimum required statutory withholding liability
(but such withholding may in no event be in excess of the maximum statutory
withholding amount(s) in a Participant’s relevant tax jurisdictions).

(e) Data Protection. By participating in the Plan or accepting any rights
granted under it, each Participant consents to the collection and processing of
personal data relating to the Participant so that any member(s) of the Company
Group can fulfill their obligations and exercise their rights under the Plan and
generally administer and manage the Plan. This data will include, but may not be
limited to, data about participation in the Plan and shares offered or received,
purchased, or sold under the Plan from time to time and other appropriate
financial and other data (such as the date on which the Awards were granted)
about the Participant and the Participant’s participation in the Plan.

(f) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of any member of the Company Group, or other Person, shall have any claim or
right to be granted an Award under the Plan or, having been selected for the
grant of an Award, to be selected for a grant of any other Award. There is no
obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Service Recipient or any
other member of the Company Group, nor shall it be construed as

 

17



--------------------------------------------------------------------------------

giving any Participant any rights to continued service on the Board. The Service
Recipient or any other member of the Company Group may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award Agreement. By accepting an Award under the
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under the
Plan or any Award Agreement, except to the extent of any provision to the
contrary in any written employment contract or other agreement between the
Service Recipient and/or any member of the Company Group and the Participant,
whether any such agreement is executed before, on or after the Date of Grant.

(g) International Participants. With respect to Participants who reside or work
outside of the United States of America and who are not (and who are not
expected to be) “covered employees” within the meaning of Section 162(m) of the
Code, the Committee may, in its sole discretion, amend the terms of the Plan and
create or amend Sub-Plans or amend outstanding Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant or any
member of the Company Group.

(h) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more Persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon the Participant’s death. A Participant may, from
time to time, revoke or change the Participant’s beneficiary designation without
the consent of any prior beneficiary by filing a new designation with the
Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Participant’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by a Participant, the
beneficiary shall be deemed to be the Participant’s spouse or, if the
Participant is unmarried at the time of death, the Participant’s estate.

(i) Termination. Except as otherwise provided in an Award Agreement, unless
determined otherwise by the Committee at any point following such event:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one Service Recipient to employment or
service with another Service Recipient (or vice-versa) shall be considered a
Termination; and (ii) if a Participant undergoes a Termination of employment,
but such Participant continues to provide services to the Company Group in a
non-employee capacity, such change in status shall not be considered a
Termination for purposes of the Plan. Further, unless otherwise determined by
the Committee, in the event that any Service Recipient ceases to be a member of
the Company Group (by reason of sale, divestiture, spin-off or other similar
transaction), unless a Participant’s employment or service is transferred to
another entity that would constitute a Service Recipient immediately following
such transaction, such Participant shall be deemed to have suffered a
Termination hereunder as of the date of the consummation of such transaction.

 

18



--------------------------------------------------------------------------------

(j) No Rights as a Stockholder. Except as otherwise specifically provided in the
Plan or any Award Agreement, no Person shall be entitled to the privileges of
ownership in respect of shares of Common Stock that are subject to Awards
hereunder until such shares have been issued or delivered to such Person.

(k) Government and Other Regulations.

(i) The obligation of the Company to settle Awards in shares of Common Stock or
other consideration shall be subject to all applicable laws, rules, and
regulations, and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel (if the Company has requested such an
opinion), satisfactory to the Company, that such shares may be offered or sold
without such registration pursuant to an available exemption therefrom and the
terms and conditions of such exemption have been fully complied with. The
Company shall be under no obligation to register for sale under the Securities
Act any of the shares of Common Stock to be offered or sold under the Plan. The
Committee shall have the authority to provide that all shares of Common Stock or
other securities of any member of the Company Group issued under the Plan shall
be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the Plan, the applicable Award Agreement, the Federal
securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or quoted and
any other applicable Federal, state, local or non-U.S. laws, rules, regulations
and other requirements, and, without limiting the generality of Section 9 of the
Plan, the Committee may cause a legend or legends to be put on certificates
representing shares of Common Stock or other securities of any member of the
Company Group issued under the Plan to make appropriate reference to such
restrictions or may cause such Common Stock or other securities of any member of
the Company Group issued under the Plan in book-entry form to be held subject to
the Company’s instructions or subject to appropriate stop-transfer orders.
Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that the Committee, in its sole discretion, deems
necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
shares of Common Stock from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in

 

19



--------------------------------------------------------------------------------

accordance with the foregoing, the Company shall, subject to any limitations or
reductions as may be necessary to comply with Section 409A of the Code, (A) pay
to the Participant an amount equal to the excess of (I) the aggregate Fair
Market Value of the shares of Common Stock subject to such Award or portion
thereof canceled (determined as of the applicable exercise date, or the date
that the shares would have been vested or issued, as applicable); over (II) the
aggregate Exercise Price or Strike Price (in the case of an Option or SAR,
respectively) or any amount payable as a condition of issuance of shares of
Common Stock (in the case of any other Award). Such amount shall be delivered to
the Participant as soon as practicable following the cancellation of such Award
or portion thereof, or (B) in the case of Restricted Stock, Restricted Stock
Units or Other Equity-Based Awards, provide the Participant with a cash payment
or equity subject to deferred vesting and delivery consistent with the vesting
restrictions applicable to such Restricted Stock, Restricted Stock Units or
Other Equity-Based Awards, or the underlying shares in respect thereof.

(l) No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

(m) Payments to Persons Other Than Participants. If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or the Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to the
Participant’s spouse, child, relative, an institution maintaining or having
custody of such Person, or any other Person deemed by the Committee to be a
proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.

(n) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of equity-based awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(o) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between any member of the Company Group, on the one hand, and a
Participant or other Person, on the other hand. No provision of the Plan or any
Award shall require the Company, for the purpose of satisfying any obligations
under the Plan, to purchase assets or place any assets in a trust or

 

20



--------------------------------------------------------------------------------

other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company be obligated to maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.

(p) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of any member
of the Company Group and/or any other information furnished in connection with
the Plan by any agent of the Company or the Committee or the Board, other than
himself or herself.

(q) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by applicable
law.

(r) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof. EACH PARTICIPANT WHO ACCEPTS AN AWARD
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.

(s) Severability. If any provision of the Plan or any Award or Award Agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
construed or deemed stricken as to such jurisdiction, Person or Award and the
remainder of the Plan and any such Award shall remain in full force and effect.

(t) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(u) Section 409A of the Code.

(i) Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the

 

21



--------------------------------------------------------------------------------

requirements for avoiding taxes or penalties under Section 409A of the Code.
Each Participant is solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on or in respect of such Participant in
connection with the Plan (including any taxes and penalties under Section 409A
of the Code), and neither the Service Recipient nor any other member of the
Company Group shall have any obligation to indemnify or otherwise hold such
Participant (or any beneficiary) harmless from any or all of such taxes or
penalties. With respect to any Award that is considered “deferred compensation”
subject to Section 409A of the Code, references in the Plan to “termination of
employment” or “termination of service” (and substantially similar phrases)
shall mean “separation from service” within the meaning of Section 409A of the
Code. For purposes of Section 409A of the Code, each of the payments that may be
made in respect of any Award granted under the Plan is designated as separate
payments.

(ii) Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments in respect of any Awards that are “deferred compensation” subject to
Section 409A of the Code and which would otherwise be payable upon the
Participant’s “separation from service” (as defined in Section 409A of the Code)
shall be made to such Participant prior to the date that is six (6) months after
the date of such Participant’s “separation from service” or, if earlier, the
date of the Participant’s death. Following any applicable six (6) month delay,
all such delayed payments will be paid in a single lump sum on the earliest date
permitted under Section 409A of the Code that is also a business day.

(iii) Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to Section
409A of the Code) would be accelerated upon the occurrence of (A) a Change in
Control, no such acceleration shall be permitted unless the event giving rise to
the Change in Control satisfies the definition of a change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation pursuant to Section 409A of
the Code; or (B) a Disability, no such acceleration shall be permitted unless
the Disability also satisfies the definition of “Disability” pursuant to Section
409A of the Code.

(v) Clawback/Repayment. All Awards shall be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (i) any
clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time; and (ii) applicable law. Further,
to the extent that the Participant receives any amount in excess of the amount
that the Participant should otherwise have received under the terms of the Award
for any reason (including, without limitation, by reason of a financial
restatement, mistake in calculations or other administrative error), the
Participant shall be required to repay any such excess amount to the Company.

(w) Detrimental Activity. Notwithstanding anything to the contrary contained
herein, if a Participant has engaged in any Detrimental Activity, as determined
by the Committee, the Committee may, in its sole discretion, provide for one or
more of the following:

(i) cancellation of any or all of such Participant’s outstanding Awards; or

 

22



--------------------------------------------------------------------------------

(ii) forfeiture by the Participant of any gain realized on the vesting or
exercise of Awards, and to repay any such gain promptly to the Company.

(x) Right of Offset. The Company will have the right to offset against its
obligation to deliver shares of Common Stock (or other property or cash) under
the Plan or any Award Agreement any outstanding amounts (including, without
limitation, travel and entertainment or advance account balances, loans,
repayment obligations under any Awards, or amounts repayable to the Company
pursuant to tax equalization, housing, automobile or other employee programs)
that the Participant then owes to any member of the Company Group and any
amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement. Notwithstanding the foregoing, if an Award is
“deferred compensation” subject to Section 409A of the Code, the Committee will
have no right to offset against its obligation to deliver shares of Common Stock
(or other property or cash) under the Plan or any Award Agreement if such offset
could subject the Participant to the additional tax imposed under Section 409A
of the Code in respect of an outstanding Award.

(y) Expenses; Titles and Headings. The expenses of administering the Plan shall
be borne by the Company Group. The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

 

23



--------------------------------------------------------------------------------

Schedule A

Definitions

The following definitions shall be applicable throughout the Plan.

(a) “Absolute Share Limit” has the meaning given to such term in Section 5(b) of
the Plan.

(b) “Adjustment Event” has the meaning given to such term in Section 13(a) of
the Plan.

(c) “Award” means, individually or collectively, any Nonqualified Stock Option,
Stock Appreciation Right, Restricted Stock, Restricted Stock Unit, Other
Equity-Based Award, Cash-Based Performance Award or Incentive Stock Option
granted under the Plan.

(d) “Award Agreement” means the document or documents by which each Award (other
than a Cash-Based Performance Award) is evidenced, which may be in written or
electronic form.

(e) “Board” means the Board of Directors of the Company.

(f) “Cash-Based Performance Award” means an Award denominated in cash that is
granted under Section 11 of the Plan.

(g) “Cause” means, in the case of a particular Award, unless the applicable
Award Agreement states otherwise, a good faith determination of the Committee or
its designee that (i) there is “cause” to terminate a Participant’s employment
or service, as defined in and in accordance with any employment or consulting
agreement between the Participant and any member of the Company Group in effect
at the time of such termination or (ii) in the absence of any such employment or
consulting agreement (or the absence of any definition of “Cause” contained
therein), any of the following has occurred with respect to a Participant:
(A) such Participant has failed to reasonably perform his or her duties to the
Service Recipient, or has failed to follow the lawful instructions of the Board
or his or her direct superiors, in each case other than as a result of his or
her incapacity due to physical or mental illness or injury, in a manner that
could reasonably be expected to result in harm (whether financially,
reputationally or otherwise) to any member of the Company Group, following
notice by a member of the Company Group of such failure, (B) such Participant
has engaged or is about to engage in conduct harmful (whether financially,
reputationally or otherwise) to any member of the Company Group, (C) such
Participant has been convicted of, or pled guilty or no contest to, a felony or
any crime involving as a material element fraud or dishonesty, (D) the willful
misconduct or gross neglect of such Participant that could reasonably be
expected to result in harm (whether financially, reputationally or otherwise) to
any member of the Company Group, (E) the willful violation by such Participant
of the written policies of the Service Recipient or any applicable written
policies of any member of the Company Group; or (F) such Participant’s fraud or
misappropriation, embezzlement or misuse of funds or property belonging to the
Company Group (other than good faith expense account disputes).

 

24



--------------------------------------------------------------------------------

(h) “Change in Control” means:

(i) the acquisition (whether by purchase, merger, consolidation, combination or
other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then outstanding shares of Common Stock,
taking into account as outstanding for this purpose such Common Stock issuable
upon the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock; or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (clauses (A) and
(B), the “Outstanding Company Voting Securities”); provided, however, that for
purposes of this Plan, the following acquisitions shall not constitute a Change
in Control: (I) any acquisition by the Company or any other member of the
Company Group; (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any other member of the Company Group; or (III) in
respect of an Award held by a particular Participant, any acquisition by the
Participant or any group of Persons including the Participant (or any entity
controlled by the Participant or any group of Persons including the
Participant);

(ii) during any period of twenty-four (24) months, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the Effective Date, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Exchange Act, with respect to directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;

(iii) the sale, transfer or other disposition of all or substantially all of the
business or assets of the Company Group (taken as a whole); or

(iv) the consummation of a reorganization, recapitalization, merger,
consolidation, or other similar transaction involving the Company (a “Business
Combination”), unless immediately following such Business Combination, 50% or
more of the total voting power of the entity resulting from such Business
Combination (or, if applicable, the ultimate parent entity that directly or
indirectly has beneficial ownership of sufficient voting securities eligible to
elect a majority of the board of directors (or the analogous governing body) of
such resulting entity) is held by the holders of the Outstanding Company Voting
Securities immediately prior to such Business Combination.

(i) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

 

25



--------------------------------------------------------------------------------

(j) “Committee” means the Compensation Committee of the Board or any properly
delegated subcommittee thereof or, if no such Compensation Committee or
subcommittee thereof exists, the Board.

(k) “Common Stock” means the common stock of the Company, par value $0.01 per
share (and any stock or other securities into which such Common Stock may be
converted or into which it may be exchanged).

(l) “Company” means Hilton Worldwide Holdings Inc., a Delaware corporation, and
any successor thereto.

(m) “Company Group” means, collectively, the Company and its Subsidiaries.

(n) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization.

(o) “Designated Foreign Subsidiaries” means all members of the Company Group
that are organized under the laws of any jurisdiction or country other than the
United States of America that may be designated by the Board or the Committee
from time to time.

(p) “Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of any member of the
Company Group; (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Service Recipient for Cause; or
(iii) a material breach by the Participant of any restrictive covenant by which
such Participant is bound, including, without limitation, any covenant not to
compete or not to solicit, in any agreement with any member of the Company
Group.

(q) “Disability” means, unless in the case of a particular Award the applicable
Award Agreement states otherwise, a member of the Company Group having cause to
terminate a Participant’s employment or service on account of “disability,” as
defined in any then-existing employment, consulting or other similar agreement
between the Participant and a member of the Company Group or, in the absence of
such an employment, consulting or other similar agreement (or the absence of any
definition of “Disability” contained therein), a condition entitling the
Participant to receive benefits under a long-term disability plan of a member of
the Company Group, or, in the absence of such a plan, the complete and permanent
inability by reason of illness or accident to perform the duties of the
occupation at which a Participant was employed or served when such disability
commenced. Any determination of whether Disability exists shall be made by the
Committee (or its designee) in its sole discretion.

(r) “Effective Date” means April 10, 2017.

(s) “Eligible Person” means any (i) individual employed by any member of the
Company Group; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii)

 

26



--------------------------------------------------------------------------------

director or officer of any member of the Company Group; or (iii) consultant or
advisor to any member of the Company Group who may be offered securities
registrable pursuant to a registration statement on Form S-8 under the
Securities Act, who, in the case of each of clauses (i) through (iii) above has
entered into an Award Agreement or who has received written notification from
the Committee or its designee that they have been selected to participate in the
Plan.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

(u) “Exercise Price” has the meaning given to such term in Section 7(b) of the
Plan.

(v) “Fair Market Value” means, on a given date, (i) if the Common Stock is
listed on a national securities exchange, the closing sales price of the Common
Stock reported on the primary exchange on which the Common Stock is listed and
traded on such date, or, if there are no such sales on that date, then on the
last preceding date on which such sales were reported; (ii) if the Common Stock
is not listed on any national securities exchange but is quoted in an
inter-dealer quotation system on a last sale basis, the average between the
closing bid price and ask price reported on such date, or, if there is no such
sale on that date, then on the last preceding date on which a sale was reported;
or (iii) if the Common Stock is not listed on a national securities exchange or
quoted in an inter-dealer quotation system on a last sale basis, the amount
determined by the Committee in good faith to be the fair market value of the
Common Stock.

(w) “GAAP” has the meaning given to such term in Section 7(d) of the Plan.

(x) “Incentive Stock Option” means an Option that is designated by the Committee
as an incentive stock option as described in Section 422 of the Code and
otherwise meets the requirements set forth in the Plan.

(y) “Indemnifiable Person” has the meaning given to such term in Section 4(e) of
the Plan.

(z) “Minimum Vesting Condition” means, with respect to any Award settled in
shares of Common Stock, that vesting of (or lapsing of restrictions on) such
Award does not occur earlier than the first anniversary of the Date of Grant;
provided, however, that notwithstanding the foregoing, Awards that result in the
issuance of an aggregate of up to five percent (5%) of the Absolute Share Limit
(subject to Section 13 of the Plan) may be granted to any one or more Eligible
Persons without respect to such Minimum Vesting Condition.

(aa) “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Cash-Based
Performance Award.

(bb) “Nonqualified Stock Option” means an Option that is not designated by the
Committee as an Incentive Stock Option.

 

27



--------------------------------------------------------------------------------

(cc) “Non-Employee Director” means a member of the Board who is not an employee
of any member of the Company Group.

(dd) “Option” means an Award granted under Section 7 of the Plan.

(ee) “Option Period” has the meaning given to such term in Section 7(c)(i) of
the Plan.

(ff) “Other Equity-Based Award” means an Award that is not an Option, Stock
Appreciation Right, Restricted Stock or Restricted Stock Unit, that is granted
under Section 10 of the Plan and is (i) payable by delivery of Common Stock,
and/or (ii) measured by reference to the value of Common Stock.

(gg) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to the
Plan.

(hh) “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 or
Section 12 of the Plan.

(ii) “Performance Criteria” means the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goals for a
Performance Period with respect to any Performance Compensation Award under the
Plan.

(jj) “Performance Formula” means, for a Performance Period, the one or more
objective formulae applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

(kk) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

(ll) “Performance Period” means the one or more periods of time of not less than
12 months, as the Committee may select, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.

(mm) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(nn) “Plan” means this Hilton 2017 Omnibus Incentive Plan, as it may be amended
and restated from time to time.

(oo) “Prior Plan” means the Hilton Worldwide Holdings Inc. 2013 Omnibus
Incentive Plan, as it may be amended and restated from time to time.

 

28



--------------------------------------------------------------------------------

(pp) “Qualifying Director” means a person who is (i) with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act; and (ii) with respect to actions
intended to obtain the exception for performance-based compensation under 162(m)
of the Code, an “outside director” within the meaning of Section 162(m) of the
Code.

(qq) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions, including vesting conditions.

(rr) “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(ss) “Restricted Stock Unit” means an unfunded and unsecured promise to deliver
shares of Common Stock, cash, other securities or other property, subject to
certain restrictions (which may include, without limitation, a requirement that
the Participant remain continuously employed or provide continuous services for
a specified period of time), granted under Section 9 of the Plan.

(tt) “SAR Period” has the meaning given to such term in Section 8(c) of the
Plan.

(uu) “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

(vv) “Service Recipient” means, with respect to a Participant holding a given
Award, the member of the Company Group by which the original recipient of such
Award is, or following a Termination was most recently, principally employed or
to which such original recipient provides, or following a Termination was most
recently providing, services, as applicable.

(ww) “Shareholder Approval Date” means May 24, 2017.

(xx) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(yy) “Strike Price” has the meaning given to such term in Section 8(b) of the
Plan.

(zz) “Subsidiary” means, with respect to any specified Person:

(i) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of such entity’s voting securities (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and

 

29



--------------------------------------------------------------------------------

(ii) any partnership, limited liability company or any comparable foreign entity
(A) the sole general partner (or functional equivalent thereof) or the managing
general partner (or functional equivalent thereof) of which is such Person or
Subsidiary of such Person or (B) the only general partners (or functional
equivalents thereof) of which are that Person or one or more Subsidiaries of
that Person (or any combination thereof).

(aaa) “Substitute Award” has the meaning given to such term in Section 5(e) of
the Plan.

(bbb) “Sub-Plans” means any sub-plan to the Plan that has been adopted by the
Board or the Committee for the purpose of permitting the offering of Awards to
employees of certain Designated Foreign Subsidiaries or otherwise outside the
United States of America, with each such sub-plan designed to comply with local
laws applicable to offerings in such foreign jurisdictions. Although any
Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with applicable local laws, the Absolute Share Limit and the
other limits specified in Section 5(b) shall apply in the aggregate to the Plan
and any Sub-Plan adopted hereunder.

(ccc) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient for any reason (including
death or Disability).

 

30